DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 9, 10, and 14 are objected to because of the following informalities:
Claim 1, line 6: It is the Examiner’s position that the term “the lead” should be amended to –the load--.
Claim 2, line 2: It is the Examiner’s position that the term “charge circuit” should be amended to –discharge circuit--.
Claim 9, line 3: It is the Examiner’s position that the term “charge circuit” should be amended to –discharge circuit--.
Claim 10, line 2: It is the Examiner’s position that the term “charge circuit” should be amended to –discharge circuit--.
Claim 14, line 2: It is the Examiner’s position that the term “charge circuit” should be amended to –discharge circuit--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US 2017/0268449).
Regarding claim 1, Nagata teaches a relay circuit (Figure 1) comprising:
a mechanical relay (23) including a coil and a contact (See coil and contact in figure 1) configured to switch on and off a supply of power to a load (81) configured to operate with power supplied by a direct-current power supply (21) through conduction of the coil (within 23); and
a current divider (51-53) connected between the contact (within 23) and the load (81) and configured to split a current supplied from the power supply (21) to the load (81), wherein the current divider (51-53) includes a resistor (51) and a capacitor (53) connected in series and grounded.
As for claims 2, 10, and 14, Nagata teaches wherein the current divider (51-53) includes a discharge circuit (52-53) connected in parallel (52 and 53 are connected in parallel).
Regarding claims 3, 6, 11, and 13, Nagata teaches wherein when the contact of the mechanical relay (23) is switched from an off state to an on state (closing contact), the current flowing through the contact increases to be equal to or above a minimum requirement current of the mechanical relay (23) and then decreases to be equal to or 
Regarding claims 4, 7, 8, 12, and 15, Nagata teaches wherein the current flowing through the load is smaller than the minimum requirement current of the mechanical relay (This is due to the divided current flowing through elements 51-53).
As for claim 5, Nagata teaches an electric junction box comprising the relay circuit according to claim 1, wherein the electric junction box is installed in a vehicle (para. [0001]).
As for claims 9 and 16, Nagata teaches wherein the current flowing through the load is smaller than the minimum requirement current of the mechanical relay (This is due to the divided current flowing through elements 51-53); and
wherein the current divider (51-53) includes a discharge circuit (52-53) connected in parallel (52 and 53 are connected in parallel).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JPH09-215340).
Regarding claim 1, Koji teaches a relay circuit (figure 1) comprising:
a mechanical relay (6) including a coil (8) and a contact (9-11) configured to switch on and off a supply of power to a load (2) configured to operate with power supplied by a direct-current power supply (1) through conduction of the coil (8); and
a current divider (5) connected between the contact (9-11) and the load (2) and configured to split a current supplied from the power supply (1) to the load (2), wherein the current divider (5) includes a capacitor (5) connected to ground.
Koji fails to teach the current divider including a resistor connected in series with the capacitor.
However, it is well-known to those of ordinary skill in the art to connect a resistor in series with a smoothing capacitor. For example, see paragraph four under section [0002] in the provided translation of Koji (“a discharge resistor connected in series with a smoothing capacitor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a resistor in series with the smoothing 
As for claims 2, 10, and 14, Koji teaches wherein the current divider includes a discharge circuit (5) connected in parallel (smoothing capacitor 5 is in parallel with inverter 2).
Regarding claims 3, 6, 11, and 13, Koji teaches wherein when the contact of the mechanical relay (6) is switched from an off state to an on state (closing contact), the current flowing through the contact increases to be equal to or above a minimum requirement current of the mechanical relay (6) and then decreases to be equal to or below the minimum requirement current and enters into a stable state causing a transient (This is the inherent operation of a relay comprising a coil and contact.).
Regarding claims 4, 7, 8, 12, and 15, Koji teaches wherein the current flowing through the load is smaller than the minimum requirement current of the mechanical relay (This is due to the divided current flowing through smoothing capacitor 5).
As for claim 5, Koji teaches an electric junction box comprising the relay circuit according to claim 1, wherein the electric junction box is installed in a vehicle (para. [0001]).
As for claims 9 and 16, Koji teaches wherein the current flowing through the load is smaller than the minimum requirement current of the mechanical relay (This is due to the divided current flowing through smoothing capacitor 5); and
wherein the current divider includes a discharge circuit (5) connected in parallel (smoothing capacitor 5 is in parallel with inverter 2).

Conclusion
The prior art made of record and not relied upon teaches relay circuits, comprising: coil/contact-based mechanical relays and current dividers comprising resistors and/or capacitors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 24, 2022